Citation Nr: 0417101	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-08 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a 100 percent rating, pursuant to 38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (2003), for Non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Glenn R. Bergman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2000 proposed rating decision and a July 2001 
actual rating decision that "reduced" the veteran's 
schedular evaluation for Non-Hodgkin's lymphoma, from 100 
percent to 60 percent, based on residuals.  A Notice of 
Disagreement was received in August 2001, and a Statement of 
the Case (SOC) was issued in September 2001.  A Substantive 
Appeal was timely received in November 2001.  In April 2002, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of the hearing is 
of record.  

By decision of May 2002, the Board denied the veteran's claim 
for a 100 percent evaluation for Non-Hodgkin's lymphoma 
(then, characterized as a claim for restoration of the 100 
percent rating).

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  On the basis of a September 2003 Joint Motion filed 
by counsel for the VA Secretary and the appellant, the Court, 
by Order of September 2003, vacated the Board's May 2002 
decision and remanded the appeal to the Board for further 
proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Initially, the Board notes that, in this case, the change in 
rating (from 100 to 60 percent) was accomplished by operation 
of law.  The provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7715, contains a temporal element for continuance of a 100 
percent rating for Non-Hodgkin's lymphoma.  Therefore, the 
RO's action was not a "rating reduction" as that term is 
commonly understood.  See Rossiello v. Principi, 3 Vet. App. 
430 (1992), (where the Court found that a 100 percent rating 
for mesothelioma ceased to exist by operation of law because 
the applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating).  Hence, the claim on 
appeal is properly characterized as on the title page.  

The Board points out that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the Joint Motion, and the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.  

Although the record contains documents from the RO addressing 
some VCAA notice and duty to assist provisions, the record 
does not contain correspondence from the RO that sufficiently 
addresses, with respect to the claim on appeal, the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request the veteran to provide all evidence in 
his possession.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  

In addition to compliance with the requirements of the VCAA, 
the Board notes that the veteran has asserted that although 
his Non-Hodgkin's lymphoma is in remission, it is not cured, 
and that it is still acting on his system.  Consequently, he 
contends that his Non-Hodgkin's lymphoma is "active" within 
the meaning of 38 C.F.R. § 4.117, Diagnostic Code 7715 
(2003).  In his May 2004 Informal Brief, the veteran's 
attorney asserts that a determination of whether or not the 
veteran's lymphoma is "active" or not must be made by 
medical personnel and not VA adjudicators, to include the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
overruled in part on other grounds by Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  Given this argument, the RO 
should arrange for the veteran to undergo with an examination 
and have the examiner render an opinion as to the status of 
the veteran's lymphoma.

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file, copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim for 
a 100 percent rating for Non-Hodgkin's 
lymphoma.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  
 
To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should specifically request that the 
veteran provide sufficient information 
and authorization to enable it to obtain 
pertinent records of medical evaluation 
and/or treatment from Dr. Alexis M. 
Megaludis. 
 
The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  
 
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  
 
3.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a lymphatic 
disorder examination of his Non-Hodgkin's 
lymphoma.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests, studies 
and consultations deemed necessary should 
be accomplished (with all findings made 
available to the examiner prior to the 
completion of his report), and all 
clinical findings should be reported in 
detail.
 
The examiner should report whether the 
veteran is receiving treatment or 
medication for his Non-Hodgkin's 
lymphoma, and identify all residuals.  
The examiner should also provide an 
opinion as to whether the veteran's Non-
Hodgkin's lymphoma is "active."   
 
All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a typewritten report.
 
4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.
 
5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b).  
 
8.  Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his attorney 
an appropriate SSOC (to include citation 
to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



